A petition for a writ of mandamus or prohibition is

                appropriate only where the petitioner has no other plain, speedy and

                adequate remedy in the ordinary course of law. NRS 34.170; NRS 34.330.

                Certain challenges to a charging document may be rendered moot by a

                jury verdict resulting from a fair trial, such as challenges to the sufficiency
                of the evidence to establish probable cause, United States v. Mechanik, 475

                U.S. 66, 70 (1986), the failure to provide Marcum notice, Lisle v. State, 114

                Nev. 221, 224-24, 954 P.2d 744, 746-47 (1998), the failure to present
                exculpatory evidence to a grand jury, Echavarria v. State, 108 Nev. 734,

                745 & n.4, 839 P.2d 589, 596 & n.4 (1992), and grand juror bias, Hill v.
                State, 124 Nev. 546, 552, 188 P.3d 51, 54-55 (2008). In those situations,
                the reasoning is that the error is rendered harmless by a verdict that is

                based on proof beyond a reasonable doubt.                           See id.   But the issue

                presented here goes to the State's authority to proceed on the charging

                document. That issue will not be rendered moot by a jury verdict resulting

                from a fair trial. The issue therefore can be addressed on appeal in the
                event that McClinton is convicted. See NRS 177.015(3); NRS 177.045. As

                such, McClinton has an adequate remedy in the ordinary course of law.

                Given that remedy, we are not convinced that judicial economy warrants
                our intervention. Accepting McClinton's argument in that regard would

                inundate this court with even more pretrial writ petitions and would likely




SUPREME COURT
        OF
     NEVADA

                                                                   2
(0) 1947A


                  .i7i1757,14FV" Va7.14- 4 7,"PaWf=9-,MVEGINIMICil
                                       M4 .                     -g5fr   j." ,   4                             111
                     cause unnecessary delay in the orderly processing of criminal cases in

                     district court, neither of which ultimately serves judicial economy.      See

                     generally Nevada ex rel. Dep't of Transp. v. Thompson, 99 Nev. 358, 662
                     P.2d 1338 (1983) (explaining that although issuance of pretrial writ of

                     mandamus arising in summary judgment context may save litigation
                     expenses and reduce district court's caseload, entertaining such petitions
                     inundated this court, were disruptive of the orderly processing of civil

                     cases in district court, increased expenses for the parties, and resulted in

                     few if any meritorious petitions while expending a great deal of this court's
                     limited resources).

                                 Also weighing into our decision on this point is the fact that
                     the issue presented has been known to McClinton for some time (it was

                     litigated in the justice court in 2009 and in the district court in 2010).

                     Although McClinton represents that he wanted prior counsel to pursue a
                     writ petition earlier and that current counsel (his ninth) was not

                     appointed until August 2012, it remains that the issues presented have
                     been known for years but McClinton waited until the eve of trial to seek
                     relief from this court. Cf. State v. Eighth Judicial Dist. Court (Hedland),

                     116 Nev. 127, 135, 994 P.2d 692, 697 (2000) (explaining that laches applies




   SUPREME COURT
          OF
       NEVADA

                                                           3
  (0) 1947A


WEEMENIIMMIBINME dirsekr7;—         Li
                                                    ,          [72,115                               HMV
                to a petition for a writ of mandamus). For these reasons, we decline to
                intervene and we
                                 ORDER the petition DISMISSED.'




                                                    Parraguirre




                cc:   Hon. Natalie L. Tyrrell, Justice of the Peace
                      Hon. Jerome T. Tao, District Judge
                      Hon. Kathy A. Hardcastle, Senior Judge
                      Pitaro & Fumo, Chtd.
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                       'Given our resolution of the petition, we lift the stay imposed by our
                prior order.




SUPREME COURT
        OF
     NEVADA

                                                      4
(0) 1947A


                           FED                                                                  11111111